UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-575



In Re: JOHN H. LEA, JR.,

                                                         Petitioner.



                On Petition for Writ of Mandamus.


Submitted:   January 23, 1997            Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

John H. Lea, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John H. Lea, Jr., a federal prisoner, brought this petition

for writ of mandamus alleging that the district court had unduly

delayed acting on a matter pending before it. Lea alleges that he

filed a 28 U.S.C. § 2255 (1994) motion in the United States Dis-

trict Court, Eastern District of Virginia, Alexandria Division in
December 1994. Lea did not submit any portion of the district court

record to aid in understanding the matter set forth in the peti-

tion. See Fed. R. App. P. 21(a). The Alexandria Division of the
United States District Court for the Eastern District of Virginia

has no record of any pending actions involving Lea before it, nor

does it have any record of any action filed in December 1994. We
therefore deny the petition.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2